MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision: 2017 ME 185
Docket:   Ken-16-402
Argued:   April 13, 2017
Decided:  August 22, 2017
Revised:  December 7, 2017

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.



                                   STATE OF MAINE

                                            v.

                                    RYAN TURNER


SAUFLEY, C.J.

         [¶1] Ryan Turner drove his car up over a sidewalk median in Waterville

and drew the attention of a Winslow police officer who had just stopped

another driver, coming across the bridge into Waterville, for a traffic

infraction that had occurred in Winslow. After Turner careened onward, he

pulled into a parking lot and stopped his car. The Winslow officer stopped

what he was doing, followed Turner, and approached Turner in the parking

lot. Following that contact, Turner was charged by an arriving Waterville

officer    with   operating     under    the     influence   (Class D),   29-A     M.R.S.

§ 2411(1-A)(C)(1) (2016).          After a jury found Turner guilty, the court

(Kennebec County, Benson, J.) entered a judgment of conviction.                   Turner

appeals from the conviction, arguing that the motion court (Marden, J.) erred
                                                                              2

in denying his motion to suppress the evidence obtained from the Winslow

officer’s extraterritorial stop of his vehicle because the officer exceeded the

authority granted to him by 30-A M.R.S. § 2671 (2016) and Winslow, Me.,

Code § 2-44 (2010). We affirm the judgment of conviction.

                               I. BACKGROUND

      [¶2] The following facts were found by the motion court and are

supported by competent evidence in the suppression record. See State v.

Kierstead, 2015 ME 45, ¶ 14, 114 A.3d 984.

      [¶3] On March 19, 2015, at approximately 10:00 p.m., a Winslow law

enforcement officer initiated a traffic stop in Winslow, but the car drove into

Waterville before stopping. While engaged in that traffic stop in Waterville,

the officer heard a loud noise and observed a silver four-door sedan drive

over the curb and proceed in an erratic manner while turning from Spring

Street onto Front Street. The officer terminated the traffic stop and attempted

to locate the silver sedan on Front Street. He noticed a vehicle of identical

appearance parked in an adjacent bank parking lot. The officer pulled his

cruiser in behind the vehicle, leaving sufficient room for the vehicle to pull

around the cruiser, and turned on the cruiser’s blue lights. He noticed that the

motor was not running and that there was damage to the vehicle and fluid on
3

the ground consistent with what one would observe after a vehicle had been

driven over a curb. The officer also made observations of the driver, whose

appearance indicated impairment. The officer asked for the driver’s license

and registration and identified the driver as Turner. The officer took no

further action and immediately notified Waterville police.1 The record reflects

that a Waterville officer arrived approximately two minutes later.

        [¶4] Turner was charged by complaint with criminal operating under

the influence and failing to submit to a chemical test (Class D), 29-A M.R.S.

§ 2411(1-A)(C)(1). He entered a not guilty plea and moved to suppress all

evidence obtained from the Winslow officer’s stop of the vehicle, arguing that

he was unreasonably seized by the Winslow police officer because the officer

was acting outside the municipality where he had been appointed, in violation

of Maine’s “fresh pursuit” statute, 30-A M.R.S. § 2671, and the Winslow Code.

        [¶5] On April 26, 2016, the court held a suppression hearing where the

Winslow officer was the only testifying witness. After the hearing, the court

entered an order denying the motion to suppress. Turner filed two motions

for further findings of fact and conclusions of law and a motion to reconsider.


    1The Winslow officer testified that he did not communicate directly with Waterville police but
rather contacted “the Waterville communication center,” which dispatches for both Winslow police
and Waterville police.
                                                                               4

The court ultimately concluded that the officer’s observations of the erratic

operation and possible property damage constituted specific and articulable

facts for the officer to reasonably believe that a misdemeanor had been

committed in his presence or that the driver was impaired and needed

assistance. See M.R.U. Crim. P. 41A(d). The court further concluded that

Turner was not seized until the Winslow officer asked for Turner’s license and

registration, at which time the encounter became an investigatory detention.

The court declined to give weight to Turner’s argument that the Winslow

officer did not have jurisdictional authority to seize him in Waterville. Citing

to State v. Rideout, 2000 ME 194, 761 A.2d 288, and State v. Jolin,

639 A.2d 1062 (Me. 1994), the court concluded, “The officer had probable

cause to arrest [Turner] and his action was reasonable in light of an

immediate need to prevent [Turner] from harming himself or others. An

extraterritorial arrest is not per se unreasonable giving rise to the application

of the exclusionary rule.”    The court declined to make further findings

regarding the Winslow officer’s contact with the Waterville Police

Department.

      [¶6]    Following the denial of the motion to suppress, the court

(Benson, J.) held a one-day jury trial on August 22, 2016. The jury found
5

Turner guilty, and the court sentenced him to the mandatory ninety-six hours’

imprisonment required by his refusal to submit to a chemical test, a 150-day

license suspension, and a $600 fine. See 29-A M.R.S. § 2411(5)(A) (2016).

Turner timely appealed. See 15 M.R.S. § 2115 (2016); M.R. App. P. 2(b)(2)(A).

                                II. DISCUSSION

      [¶7] Turner argues that the trial court erred in denying his motion to

suppress because he was unreasonably seized when the Winslow officer,

outside that officer’s territorial jurisdiction, stopped him in violation of

Maine’s fresh pursuit statute and the local ordinance. When reviewing a trial

court’s denial of a motion to suppress, we review the findings of fact for clear

error and the conclusions of law de novo. State v. Gerry, 2016 ME 163, ¶ 11,

150 A.3d 810. Because Turner does not challenge the court’s factual findings,

we review only the legal determination that the officer’s seizure of Turner was

constitutional and reasonable. See Kierstead, 2015 ME 45, ¶ 14, 114 A.3d 984.

“We will uphold the denial of a motion to suppress if any reasonable view of

the evidence supports the trial court’s decision.”       Id. (quotation marks

omitted).
                                                                                                     6

A.       Fourth Amendment Seizure

         [¶8] The State contests the court’s finding that the Winslow officer

subjected Turner to an investigatory detention. It argues that, without

investigatory detention, Turner’s Fourth Amendment rights were not

implicated.2 Although Turner asserts that the State cannot contest this finding

because it did not cross-appeal, when the defendant appeals, the State is not

required to cross-appeal and “may argue that error in the proceedings at trial

in fact supports the judgment.” 15 M.R.S. § 2115-A(3). Ultimately, we defer to

the motion court’s factual findings and final conclusion that the Winslow

officer effected a brief, investigatory detention of Turner for which Turner

was entitled to the protections of the Fourth Amendment.3

         [¶9]    Therefore, we must determine whether the officer’s actions

constituted an unreasonable seizure.                  See State v. Gulick, 2000 ME 170,

¶¶ 12-13, 759 A.2d 1085. As always, this is a mixed question of fact and law.


     2In its original order on Turner’s motion to suppress, the court concluded that the officer did
not seize Turner for Fourth Amendment purposes. The court stated that it “[was] not satisfied that
the mere operation of the officer’s blue light determines a traffic stop or detention of the operator.”
After Turner filed a joint motion for further findings of fact and conclusions of law and motion for
reconsideration, the court withdrew its prior finding and found that Turner was seized when the
officer requested Turner’s license and registration, but not before.

     To support an investigatory detention of a motor vehicle, a law enforcement officer “must have
     3

an objectively reasonable, articulable suspicion that either criminal conduct, a civil violation, or a
threat to public safety has occurred, is occurring, or is about to occur.” State v. Sylvain, 2003 ME 5,
¶ 11, 814 A.2d 984.
7

See Gerry, 2016 ME 163, ¶ 11, 150 A.3d 810. We begin with the operative

facts. The court found that the officer parked his cruiser behind Turner’s car,

activated the cruiser’s emergency lights, and asked Turner for his license and

registration. The Winslow officer was in Waterville as a result of a legitimate

pursuit of a motorist who traveled into Waterville in the course of a traffic

stop that originated in Winslow.      The Winslow officer directly observed

Turner’s erratic and potentially dangerous operation of the car, and the

Winslow officer’s contact with Turner occurred immediately following that

erratic operation and after Turner had himself stopped his car in the parking

lot.   Finally, the record reflects that the Winslow officer contacted the

Waterville dispatch center and that the Waterville officer arrived within

minutes of that contact.

       [¶10]   On these facts, the Winslow officer certainly had sufficient

articulable suspicion of either the commission of a crime or the existence of a

health and safety crisis to support the stop of Turner’s vehicle, had the officer

been operating within his geographic authority. Thus, the legal question

presented is whether the extraterritorial nature of the stop rendered it

“unreasonable” for purposes of a Fourth Amendment analysis, requiring
                                                                               8

suppression of the evidence obtained during the Winslow officer’s stop of

Turner.

B.    Violation of the Fresh Pursuit Statute

      [¶11]   The geographic scope of the Winslow officer’s authority is

defined by statute. Maine’s fresh pursuit statute provides, in pertinent part,

“No police officer has any authority in criminal or traffic infraction matters

beyond the limits of the municipality in which the officer is appointed, except,”

as relevant here, to “[a]rrest a person who travels beyond the limits of the

municipality in which the officer is appointed when in fresh pursuit of that

person.” 30-A M.R.S. § 2671(2)(E).

      [¶12] An exception to the limitations set out in section 2671(2)(E)

exists when the officer observes the commission of a crime outside of his or

her municipality. A municipality may authorize its police officers who have

completed the basic training course required for continued full-time

employment to make warrantless extraterritorial arrests of “[a]ny person

who has committed or is committing in the officer’s presence any Class D or

Class E crime.” 30-A M.R.S. § 2671(2-A); 17-A M.R.S. § 15(1)(B) (2016); see

also 25 M.R.S. § 2804-C (2016). Pursuant to section 2671(2-A), the Town of

Winslow has authorized its full-time police officers to make such
9

extraterritorial arrests “if, when possible, the law enforcement agency of a

foreign municipality in which the arrest is to be made is notified in advance or,

when not possible, the law enforcement agency of the foreign municipality in

which the arrest has been made is notified immediately after the arrest.”

Winslow, Me., Code § 2-44 (incorporating the language in section 2671(2-A)).

      [¶13] Here, the entire encounter between Turner and the Winslow

officer took place in Waterville outside that officer’s territorial limits.

Accordingly, although the “fresh pursuit” authority set out in section

2671(2)(E) applied to the Winslow officer’s pursuit of the motorist across the

bridge into Waterville, that provision did not apply to his stop of Turner.

Thus, for the Winslow officer to have had statutory authority to seize Turner

in Waterville, he must have complied with the Winslow ordinance enacted

pursuant to section 2671(2-A).

      [¶14] Pursuant to section 2671(2-A) and the Winslow Code, a Winslow

officer acting outside of the officer’s municipality must contact the applicable

municipal law enforcement agency as soon as possible. Turner argues that his

seizure was unauthorized because the Winslow officer did not notify

Waterville police in advance of the stop despite the officer’s testimony that it

was “possible” to do so. The trial court twice declined to make that factual
                                                                               10

finding, and the court did not make any other finding regarding the exact

timing of the contact.    Because the defendant specifically sought further

factual findings, our review is confined to the court’s explicit findings. In the

absence of findings either that the officer notified Waterville in advance of the

stop or that it was not possible for the officer to have done so, we cannot

affirmatively conclude that the officer had statutory and municipal authority

to seize Turner outside of his territorial limits. Cf. Ehret v. Ehret, 2016 ME 43,

¶ 12, 135 A.3d 101 (confining appellate review to the trial court’s explicit

findings that are supported by the record when a motion for further findings

of fact and conclusions of law has been filed pursuant to M.R. Civ. P. 52).

Accordingly, we assume without deciding that the officer acted without

statutory authority when he approached Turner in his stopped car.

C.    Exclusionary Rule

      [¶15] Thus, the question presented is narrowed to this: in the context

of these facts, where (1) the officer had a reasonable and articulable suspicion

that a crime had been committed in his presence, or that a person was in need

of assistance, in the neighboring municipality but (2) the officer was without

statutory authority to act in that municipality, was the “seizure” unreasonable
11

for purposes of the Fourth Amendment, thereby requiring suppression of the

evidence?4

         [¶16] Turner argues that, based on our precedent, the officer’s conduct

was unreasonable. He contends that the evidence should be suppressed

because his conduct was not necessary to prevent imminent harm, was not

carried out for community caretaking purposes, and was not undertaken at

the request of Waterville law enforcement.

         [¶17] A review of the precedent on which Turner relies is illuminating.

In Jolin, we first considered whether the exclusionary rule applied when an

arrest based on probable cause was made in violation of the fresh pursuit

statute. 639 A.2d at 1064. In that case, a Brewer police officer who was in

Bangor returning from a coffee break stopped and arrested a driver whom she

had witnessed driving erratically in Bangor. Id. at 1063. The exclusionary

rule did not require suppression because “the officer had probable cause to

arrest [the] defendant and her action was reasonable in light of the immediate

need to prevent [him] from harming himself or others.” Id. at 1064.




     4The “exclusionary rule applies to violations of a defendant’s Fourth Amendment right to be
free from unreasonable searches and seizures.” State v. Jolin, 639 A.2d 1062, 1064 n.2 (Me. 1994)
(citing Mapp v. Ohio, 367 U.S. 643, 655 (1961)). As we have held on several occasions, however,
“evidence obtained from an extraterritorial arrest based on probable cause should not per se be
excluded.” Id. at 1064.
                                                                              12

      [¶18] In State v. Pike, a Milo officer approached the driver of a car who

had pulled over just beyond the Milo town line to see whether there was a

problem with the driver or if the car had broken down. 642 A.2d 145, 146

(Me. 1994). After observing indicators of impairment, the officer performed a

license check and notified the appropriate law enforcement agency of the

stop. Id. We held that, even if the officer had violated the fresh pursuit

statute—which we assumed but did not decide—the exclusionary rule did not

apply because the officer had probable cause to detain the driver, and he

“acted reasonably and did not intentionally disregard the territorial limits to

which he was subject in order to ferret out crime.” Id. at 147.

      [¶19] Similarly, in Rideout, we affirmed a defendant’s conviction when a

Fort Fairfield officer traveling in Presque Isle observed a vehicle he believed

was being driven by a driver whose license had been suspended, requested

that a Presque Isle officer stop the vehicle, and was told by the dispatcher to

make the stop himself. 2000 ME 194, ¶¶ 2-3, 9, 761 A.2d 288. We held that “a

reasonable and articulable suspicion satisfies the probable cause component

of the Jolin and Pike test,” that the officer’s actions were reasonable, and that

the officer was not attempting to ferret out crime with intentional disregard of

his territorial limits. Id. ¶¶ 8-9.
13

      [¶20] Contrary to Turner’s contention, the circumstances in Jolin, Pike,

and Rideout do not support his assertion that the stop here was unreasonable.

Taken together, the cases stand for the proposition that the exclusionary rule

does not require the suppression of evidence if the extraterritorial exercise of

the officer’s authority was (1) supported by the law and constitutional

requirements that would have applied had the officer been within his lawful

territory; (2) justified by the facts surrounding the stop; and (3) not made

unreasonable by the presence of other factors, such as a willful disregard of

territorial limits, the seeking out of crime in another territory, or a complete

failure to contact the local law enforcement agency. Although we have not

decided “the point at which a violation of the fresh pursuit statute might

trigger an exclusionary rule,” Pike, 642 A.2d at 147, and we do not do so here,

we have indicated that an intentional disregard of territorial limits to ferret

out crime could require the suppression of evidence, see Rideout, 2000 ME

194, ¶ 9, 761 A.2d 288; Jolin, 639 A.2d at 1064; Pike, 642 A.2d at 147.

      [¶21] In the matter before us, the officer did not intentionally make an

excursion into Waterville to ferret out crime; rather, he happened to observe a

crime being committed while engaged in a lawful, extraterritorial traffic stop.

See 30-A M.R.S. § 2671(2)(E). He also communicated his actions promptly
                                                                                14

enough that a Waterville officer arrived on the scene almost immediately.

Furthermore, based on the officer’s observations of the driver striking the

median and operating erratically, the officer could have reached several

reasonable conclusions justifying the officer’s further investigation.         For

example, until the officer located the vehicle parked in the bank’s parking lot,

the officer could have reasonably believed that the driver would continue to

pose an imminent risk to public safety or was himself in some circumstance

needing assistance. Until the officer checked the driver’s condition through

personal contact, the officer could have been reasonably acting in his

community caretaking capacity. Under all of these circumstances, the officer’s

request for Turner’s license and registration during the very brief period

between making contact with him and the arrival of the Waterville officer was

not unreasonable.

      [¶22] In sum, the Winslow officer’s action of pursuing an erratically

operated vehicle was reasonable, as was his initial contact with the driver, and

the officer did not intentionally disregard his territorial limits in an attempt to

ferret out crime. The motion court did not err in denying Turner’s motion to

suppress.
15

        The entry is:

                           Judgment affirmed.



Scott F. Hess, Esq. (orally), The Law Office of Scott F. Hess, LLC, Augusta, for
appellant Ryan Turner

Maeghan Maloney, District Attorney, Francis Griffin, Asst. Dist. Atty. (orally),
and Mary-Ann Letourneau, Stud. Atty., Prosecutorial District IV, Augusta, for
appellee State of Maine


Waterville District Court docket number CR-2015-289
FOR CLERK REFERENCE ONLY